DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election of Species 3 (as depicted in Figure 3) in the reply filed on 11/17/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant, in the reply, indicates that claims 16-20 and 22-27 are readable on the elected Species 3.  After a full review of the instant application, the examiner identifies that claim 28 is also readable on the elected Species 3 as the claimed subject matter of claim 28 has been set forth in a generic section of the original specification.  Accordingly, claim 28 is examined in this office action.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 16-20 and 22-28 are being treated on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, lines 1-2, "fiber material" appears to read "a fiber material" for clarity and proper antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such limitations include: the "image evaluation means" in claim 27.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16-17 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hosel (US 2004/0128799 A1) in view of Zhou (CN 101979730 A).
Regarding claim 16, Hosel discloses a fiber preparation machine for processing a fiber material (a carding machine 15; fig. 1a; para. 0023), comprising: 
a store or a filling chute (a chute of flock feeder device 16; figs. 1, 3; para. 0028) for storing the fiber material before or after processing (before carding by carding machine 15; figs. 1, 3; paras. 0023, 0028); 
a camera (video camera 18'; fig. 3; para. 0028) directed into an interior of the store or the filling chute (via a window in a chute wall; fig. 3; para. 0028), the camera comprising an optical axis (see annotated fig. 3) oriented at an angle with respect to an axis (see annotated fig. 3) that is perpendicular to a surface of the fiber material (a surface of the fiber material is at a lateral surface of the chute; see annotated fig. 3) in a range of plus 30 degrees to minus 30 degrees (camera 18' comprising a horizontal optical axis oriented at an angle with respect to an axis that is perpendicular to a surface of the fiber material, where the angle is substantially zero degree; see annotated fig. 3). 
Hosel does not explicitly disclose wherein the camera having a resolution for detecting a particle having an extension of 0.1 mm2 on the surface of the fiber material.  However, one ordinary skill of the art would have recognized that a video camera with a resolution above 240p and a pixel size below 300 micrometers, which is capable of meeting the claimed requirement, has been commercially available for decades.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the video camera as disclosed by Hosel, with a sufficient high resolution, in order to clearly identify real-time conditions inside the fiber preparation machine.  Further, Zhou in an analogous art teaches a video camera (a CCD camera 1 or 3, which is a video camera, for detecting impurities in a cotton pipe; fig. 1; see English translation; paras. 0002, 0011, 0018) having a resolution for detecting a particle having an extension of 0.1 mm2 on a surface of a fiber material (the CCD camera has a resolution of 4080 pixels per line, each pixel having a size of 10.0x10.0 microns, thereby being capable of detecting a particle having an extension of 0.0001 mm2 on a surface of the cotton material; para. 0018).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the pixel size of the camera as disclosed by Hosel, with wherein the camera having a resolution for detecting a particle having an extension of 0.1 mm2 on the surface of the fiber material as taught by Zhou, in order to use a video camera with a sufficient high resolution to clearly identify real-time conditions of a fiber material inside the fiber preparation machine, including determining the content of tiny trash particles on a surface of the fiber material (Hosel; para. 0011).
Regarding claim 17, Hosel and Zhou, in combination, disclose the fiber preparation machine according to claim 16, and Hosel further discloses wherein the optical axis corresponds to the axis that is perpendicular to the surface of the fiber material (the optical axis is parallel to the axis that is perpendicular to the surface of the fiber material; see annotated fig. 3).
Regarding claim 22, Hosel and Zhou, in combination, disclose the fiber preparation machine according to claim 16, and Hosel further discloses wherein the camera is arranged outside the store or the filling chute (see fig. 3).
Regarding claim 23, Hosel and Zhou, in combination, disclose the fiber preparation machine according to claim 22, and Hosel further discloses wherein the camera is installed in a housing (housing 24; fig. 3; para. 0024), and further comprising a transparent boundary (a transparent window; fig. 3; paras. 0014, 0028) between the housing and the store or the filling chute (fig. 3; para. 0028). 
Regarding claim 24, Hosel and Zhou, in combination, disclose the fiber preparation machine according to claim 23, and Hosel further discloses wherein the camera is arranged on a lateral wall of the store or the filling chute (fig. 3; para. 0028).
Regarding claim 25, Hosel and Zhou, in combination, disclose the fiber preparation machine according to claim 23, and further discloses wherein the camera comprises a lens (inherent feature of a camera; para. 0014) with a cleaning device (a device for keeping the lens clean; para. 0014).
Regarding claim 26, Hosel and Zhou, in combination, disclose the fiber preparation machine according to claim 23, and Hosel further discloses wherein the transparent boundary is provided with a cleaning device (a device for keeping the transparent window clean; para. 0014).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosel (US 2004/0128799 A1) and Zhou (CN 101979730 A) and further in view of Schlichter (US 6,087,608 A).
	Regarding claim 18, Hosel and Zhou, in combination, disclose the fiber preparation machine according to claim 16, and Hosel further discloses the fiber preparation machine further comprising a light source (a lighting device; para. 0010; claims 13-15).
Hosel does not explicitly disclose wherein the light source directed into the interior of the store or filling chute.  However, Schlichter in an analogous art teaches a fiber preparation apparatus (a fiber processing line; fig. 1; col. 3, ll. 10-12) comprising a camera (camera 15; fig. 2; col. 3, ll. 62-67) and a light source (illuminating device 17; fig. 2; col. 3, ll. 1-9), the light source directed into an interior of a filling chute (a tilting duct 12 for delivering a fiber material; fig. 2; col. 3, ll. 1-9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the light source as disclosed by Hosel, with wherein the light source directed into the interior of the filling chute as taught by Schlichter, in order to provide sufficient lighting at the surface where the video or pictures are taken, thereby obtaining videos or pictures with high quality.
Regarding claim 19, Hosel, Zhou and Schlichter, in combination, disclose the fiber preparation machine according to claim 18.  Hosel does not explicitly disclose wherein the light source is aligned with the optical axis of the camera.  However, Schlichter teaches wherein the light source is aligned with the optical axis of the camera (a longitudinal axis of the light source body is parallel to the optical axis of the camera; see fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the light source as disclosed by Hosel, with wherein the light source is aligned with the optical axis of the camera as taught by Schlichter, in order to provide a suitable configuration for the light source and the camera to obtain high-quality videos or pictures with sufficient brightness.
Regarding claim 20, Hosel, Zhou and Schlichter, in combination, disclose the fiber preparation machine according to claim 18.  Hosel does not explicitly disclose wherein the light source has an illuminance of at least 800 lux.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the light source as disclosed by Hosel, with wherein the light source has an illuminance of at least 800 lux, in order to provide sufficient illumination to the surface where the video or pictures are taken, thereby obtaining videos or pictures with high quality, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hosel (US 2004/0128799 A1) and Zhou (CN 101979730 A) and further in view of Cornuejols (US 5,598,266 A).
Regarding claim 27, Hosel and Zhou, in combination, disclose the fiber preparation machine according to claim 16, and Hosel further discloses wherein the camera is connected to an image evaluation means (evaluation units; para. 0008).
Applicant has defined (page 8, para. 3) that the image evaluation means is a neural network.  Hosel does not disclose wherein the image evaluation means is a neural network.  However, Cornuejols in an analogous art teaches wherein an image evaluation means for a fibrous material is a neural network (col. 2, ll. 6-14, 47-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the image evaluation means as disclosed by Hosel, with wherein an image evaluation means for a fibrous material is a neural network as taught by Cornuejols, in order to provide an improved image evaluation means for accurately determining the real-time fiber conditions based on the images.  By combination of Hosel and Cornuejols, the image evaluation means would meet the claimed requirement.
Regarding claim 28, Hosel, Zhou and Cornuejols, in combination, disclose the fiber preparation machine according to claim 27.  By combination of Hosel and Cornuejols, the image evaluation means would comprise a neural network (see the above discussion for claim 27).  

    PNG
    media_image1.png
    731
    955
    media_image1.png
    Greyscale

Annotated Fig. 3 from US 2004/0128799 A1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Pezzoli (5,173,995 A), Leifeld (US 5,761,771 A), Leifeld (US 5,7 91,489 A) and Engels (US 2008/0129989 A1) all teach a fiber preparation machine comprising a camera directed to an interior of a store or a filling chute.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732